Landis v 383 Realty Corp. (2019 NY Slip Op 05213)





Landis v 383 Realty Corp.


2019 NY Slip Op 05213


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Friedman, J.P., Gische, Kapnick, Singh, JJ.


9766 653847/15 1388/17B

[*1]Allan Landis, Plaintiff-Appellant,
v383 Realty Corp., et al., Defendants-Respondents, Sally Carrubba, Defendant.


Knox Law Group, P.C., New York (Daniel Knox of counsel), for appellant.
Ganfer Shore Leeds & Zauderer LLP, New York (Mark A. Berman of counsel), for respondents.

Order, Surrogate's Court, New York County (Nora Anderson, S.), entered on or about December 6, 2018, which denied plaintiff's motion for summary judgment, unanimously affirmed, without costs.
This action was commenced in Supreme Court and transferred to Surrogate's Court upon the death of defendant Bunita L. Weiner. Before the transfer, plaintiff had moved for summary judgment, and Supreme Court (Barry Ostrager, J.) had denied the motion in an order entered July 31, 2017. That ruling, which plaintiff did not appeal, remained law of the case and could not be contravened by a court of coordinate jurisdiction (Grossman v Meller , 213 AD2d 221, 224 [1st Dept 1995]). Thus, the Surrogate correctly denied the instant motion for summary judgment on the ground that, as she said, "the substance of [plaintiff's] motion was already squarely decided against him" by Supreme Court.
The Surrogate also properly denied plaintiff's alternative request for leave to replead the fraudulent conveyance cause of action (see Pasalic v O'Sullivan , 294 AD2d 103, 104 [1st Dept 2002]). Plaintiff was granted leave to replead in an order of Supreme Court (Barry Ostrager, J.) entered May 10, 2017, and the repleaded cause of action was subsequently dismissed by the court in the same order that denied plaintiff's motion for summary judgment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2019
CLERK